Title: To George Washington from John Jay, 24 April 1788
From: Jay, John
To: Washington, George



Dear Sir
New York 24 April 1788

 It occurs to me that you would probably be glad to know when and in what manner the Letters you sent to me to be forwarded were sent on.
The large Packet for the Marqs de la Fayette was committed to the Care of the french minister, who was so obliging as to take Charge of it.
Those for Count de Rochambeau, Countess d’Essarts, Gen: Duplessis, Mesdames Van Winter Van Merken &c: Monsr de Bourden, Mr James McIntosh, and Monsr Roussilles were sent

under Cover to Mr Jefferson, by the french Packet No. 1 commanded by Monsr de Sionville—she sailed 21 Feby.
 Those for Mrs Macauly Graham, Revd Dr Gordon, Wakelin Welsh Esqr. and Saml athawes Esqr. were sent by the Grantham Packet Capt. Richard George, who also sailed the 21 Feby.
 The Letter for Sr Edw. Newenham was sent by Mr Thomas Randall of this City to his Correspondent in Newry, by the Brig Brownlow Capt. McMacken—she sailed the same Time. I am Dr Sir with the greatest Respect and Esteem your affte & hble Servt

John Jay

